      Case 4:16-cv-01670 Document 259 Filed on 03/22/19 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 22, 2019
COURTROOM MINUTES- ORDER                                             David J. Bradley, Clerk

JUDGE NANCY K. JOHNSON PRESIDING
DATE: March 21, 2019
ERO: Yes
MORNING 10:01-11:23AM           AFTERNOON
******************************************************************************
                          CIVIL NO 4:16cv1670

                                                       APPEARANCES:


DHI Group, Inc. et al                          Amir Halevy (by phone)
                                               Walter Gaylord Lynch
                                               Joseph Webster Golinkin, II
                  Plaintiffs
vs.


David W. Kent, Jr., et al                      James G. Munisteri
                                               Harvey Brown
                                               Sara Ann Brown
                  Defendants

****************************************************************************
DOCKET ENTRY

NKJ: Motion(s) Hearing.

       Plaintiffs’          Motion   to   Strike   Expert   Trent     Livingston           is

GRANTED in part, DENIED in part for reasons explained on the

record.      The court finds that Livingston was timely designated as

an expert and Plaintiffs’ motion is DENIED on that ground.

       Plaintiffs also moved to strike the testimony of Livingston on

the ground that he had access to documents that were not produced

until Livingston was granted access to them for his report.                              The

court     finds      that      Defendants   delayed    production       of    relevant

requested documents by continuing to claim a privilege long after

its    waiver     of    privilege     occurred.       Kent’s   deposition        was       on
   Case 4:16-cv-01670 Document 259 Filed on 03/22/19 in TXSD Page 2 of 3



November 17, 2017, and Defendants continued to assert a privilege

in their post-deposition discovery responses until April              2018,

when they turned over the privileged material to Plaintiffs and to

Livingston in preparation for his expert report.          The court finds

that this assertion of privilege and the later withdrawal of the

claim of privilege to be done for the purposes of gaining an

advantage in the litigation.       Defendants also selectively waived

their privilege to disclose those materials favorable to their

position and continued to withhold the Antonini report which

concerned the same analysis as Livingston and Kent reports.           In In

re Application of Chevron Corp. v. 3TM Consulting, LLC, Civ. Action

No. H-10-134, 2011 WL 13135155, the court found a waiver of the

privilege   where   a   party   affirmatively   used   the   privilege     to

selectively produce materials and to prevent its opponent from

challenging its assertion.       The court finds this case instructive

in the present case.

     It is therefore ORDERED that Defendants produce the Kent

analysis, the Antonini analysis and any other document that bears

on the subject matter of those documents within five (5) days.

     It is further ORDERED because of the self-interested timing

in the assertion of the privilege and its later waiver, and the

resulting prejudice to Plaintiffs, the following late-produced

materials/data-bases may not be relied upon or used in any way by

any of Defendants’ witnesses:      “Oilpro Member Activity by Month,”

“Oilpro Members by Source,” “Report - 111k Incorrect,” “Report

Member Sources,” “Report Members Pvs Revenue by Month,” “Step 2 -
      Case 4:16-cv-01670 Document 259 Filed on 03/22/19 in TXSD Page 3 of 3



Create Source Tables,” “Step 3 - Never Emailed Before,” and “Step

4 - Load Member Source Table.”          To the extent that Livingston had

access to these files, it is ORDERED he must be able to recreate

his report and opinions without any use or reference to them.

       Plaintiffs’ Motion to Exclude the Testimony of Livingston is

GRANTED in part, DENIED in part. Plaintiffs moved to exclude the

testimony of Livingston based on unreliability.                 In responsive

briefing, Livingston has substantially bolstered his opinions.

After     hearing   arguments    from   counsel,    the   court    finds   that

Plaintiffs may redepose Livingston based on the supplementation of

his     methodology.       Because    Livingston’s     report     and   earlier

deposition were missing critical explanations of his methodology

raising credible claims to their unreliability, it is ORDERED that

an award of attorneys fees is appropriate.           Plaintiffs are awarded

their reasonable attorneys fees for filing their Motion to Exclude

the Testimony of Livingston.         The motion for fees must be filed by

April 5, 2019.         If, after taking the deposition of Livingston,

Plaintiffs still believe that Livingston’s methodology should be

excludable as unreliable, they shall so move within fourteen days

from the date of the deposition.

       SIGNED in Houston, Texas, this 22nd          day of March, 2019.




                                             ______________________________
                                                U.S. MAGISTRATE JUDGE
